Title: To James Madison from James Monroe, 25 September 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Sepr 25. 1814.
        
        I have thought much on the state of the departments at this time, and of the persons whom it may be proper to place in them, and have concluded, that whatever may be the arrangment with respect to other depts, that the dept. of war ought to be immediately filled. I think also, that I ought to take charge of it.
        I have been twice brought into it by circumstances, by temporary arrangment, in consequence, as I presume, of a prevailing opinion, that I might discharge its duties to the satisfaction of the public. I made the arrangments for the campaign 1813, and had I continued in the dept., would have conducted it, on different principles from those observd by genl armstrong. I must now lay the foundation for the next campaign, and if another takes

the dept., there is no certainty, that he will follow the plan which will be in contemplation.
        By taking charge of the dept. twice & withdrawing from it a second time it may be inferr’d that I shrink from the responsibility, from a fear of injuring my reputation; and this may countenance the idea, that the removal of the others was an affair of intrigue, in which I partook, especially in the latter instance, from selfish & improper motives; & did not proceed from his incompetency or misconduct. It seems due therefore to my own reputation, to go thro’ with the undertaking, by accepting permanently a trust, which I have not sought, never wished, and is attended with great responsibility & hasard. By taking the place all clamour will be silenc’d. It is known here at least that I was put into it, when the other could no longer hold it, and by continuing me in it, those who wished it in the first instance will be satisfied, and I shall go on with your support, and a favorable expectation of the public, that I shall discharge to advantage its duties.
        If the office is given to another, some weeks must expire before he can take it, and be able to act. In the interim it will be, as if it was vacant. No one will be responsible for the safety of this place against another attack. Preparations for another year, will go on heavily. In short I think that great injury to the admn., to the country, & its cause will arise, from suffering things to remain in that state a single week, & that every day does injury.
        If the war dept. is filled, you may take some days to fill that of the State. Its duties may be discharg’d in two days, that are pressing, which I can do, without interference with those of the other dept., and would wish to do, as the letters to be now written to our ministers abroad will form a kind of termination to that highly interesting branch of our affairs, & of course to my agency in them. With great respect & esteem I am your friend & servant.
        
          Jas Monroe
        
      